Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
The application includes the following disclosed patentably distinct species:
Species I, referring to Fig. 3, the device comprising a fourth conductive member electrically connected to the third electrode, the fourth conductive member being between the second conductive member and the third conductive member in the first direction; furthermore, the third portion is between the first portion and a portion of the fourth conductive member in the second direction, and the fifth insulating region is between the second portion and another portion of the fourth conductive member in the second direction.
Species II, referring to Fig. 5, the device comprising a fifth conductive member electrically connected to the third electrode, the third portion being between the first portion and a portion of the fifth conductive member in the second direction, the fifth insulating region being between the second portion and another portion of the fifth conductive member in the second direction.
Species III, referring to Figs. 7-8, the device comprising only a first conductive member and a second conductive member, none of which are electrically connected to the third electrode, unlike Species I and II; also the third electrode further includes a fifth portion, the first electrode further includes a fifth conductive region and a sixth conductive region, the second portion is 
Species IV, referring to Fig. 12, the device comprising wherein the third conductive region including a first end portion at the third portion side, the fourth conductive region including a second end portion at the fourth portion side, the third portion including a third end portion at the third conductive region side, the fourth portion including a fourth end portion at the fourth conductive region side, a position along the first direction of the second end portion being between a position along the first direction of the first end portion and a position along the first direction of the third end portion, the position along the first direction of the third end portion being between the position along the first direction of the second end portion and a position along the first direction of the fourth end portion. These above mentioned structures related to the first electrode and the third electrode are absent in species I, II and III. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M to F: 7:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

01/26/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812